Case: 21-11036     Document: 00516260915         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 30, 2022
                                  No. 21-11036
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Garcia-Salazar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-520-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Raul Garcia-Salazar appeals his conviction and
   sentence for illegal reentry after removal pursuant to 8 U.S.C. § 1326(a) and
   (b)(1). For the first time on appeal, he contends that treating a prior
   conviction that increases the statutory maximum under § 1326(b) as a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11036          Document: 00516260915       Page: 2   Date Filed: 03/30/2022




                                     No. 21-11036


   sentencing factor, rather than as an element of the offense, violates the
   Constitution. He correctly concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Garcia-Salazar concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transport, Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
           The Government’s unopposed motion for summary affirmance is
   GRANTED and its alternative motion for an extension of time to file an
   appellate brief is DENIED as moot. AFFIRMED.




                                          2